DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
i.	Claim 11, “heating mechanism”, which has been interpreted as an autoclave, oven or press, or equivalents thereof. See original claim 13. Naturally, this term does not invoke 35 USC 112(f) interpretation in claim 13 in view of the recited structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 13 is objected to because of the following informalities. Appropriate correction is required.
Regarding claim 13, the examiner suggests --the heating mechanism-- to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 4, there is no antecedent basis for “the conductive resin”.
	Regarding claim 1, line 6, there is no antecedent basis for “the heat”.
	Regarding claim 1, lines 6-7, it is a little unclear if “the composite preform layers” and “the composite layers” are referencing the previously recited --plurality of composite fiber layers--, or rather if these terms are referencing some other layers which lack antecedent basis. The examiner suggests using consistent claim terminology to make it clear which claim elements are being referenced.
	Regarding claim 3, the examiner suggests using --the plurality of composite fiber layers includes-- to improve the clarity with consistent claim terminology. 
	Regarding claim 3, it is unclear if the recited materials are fibrous materials. The examiner suggests --plastic fibers, carbon fibers, aramid fibers or fibers--.
	Regarding claims 8-9, the examiner suggests using --the plurality of composite fiber layers-- to improve the clarity with consistent claim terminology. 
	Regarding claim 11, line 3, there is no antecedent basis for “the composite preform” and it is unclear how this term is related to the recited plurality of composite layers.
	Regarding claim 11, line 4, there is no antecedent basis for “the heat”.
	Regarding claim 11, as noted above with respect to claim 1, the examiner suggests consistently using --the plurality of composite layers--.
	Regarding claim 12, as noted above, there is an antecedent basis issue with respect to “the composite preform”.
	Regarding claim 14, there is no antecedent basis for “the resin”.
	Regarding claim 15, there is no antecedent basis for “the conductive additives”.
	Regarding claims 18-19, as noted above with respect to claim 1, the examiner suggests consistently using --the plurality of composite layers--. Also there is no antecedent basis for “the composite fiber layers”.
	Regarding claim 19, there is no antecedent basis for “the conductive additives”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0299408) in view of Seal (US 5403537) and Jurras (US 2901455).
	Regarding claim 1, Nguyen teaches a curing process which comprises assembling a composite preform using a plurality of composite fiber layers (paragraphs 73-74); disposing conductive additives in a resin (paragraphs 15, 25-27 and 42-43); injecting the conductive resin between the plurality of composite layers (paragraph 73); subjecting the composite preform to a curing cycle (paragraph 74); maintaining a temperature of the composite layers below a predetermined threshold (paragraph 74); and minimizing or eliminating temperature dwell times (paragraph 74). Using a one-step cure to a final cure temperature, as taught by Nguyen, is considered to satisfy minimizing or eliminating temperature dwell times.
	Nguyen differs from claim 1 in that:
i.	Nguyen appears to use “reform” to indicate a preform assembled by stacking a plurality of composite fiber layers (paragraph 73). This limitation is further addressed here.
ii.	Nguyen does not recite the curing process is a thermally conductive curing process.
iii.	Nguyen does not recite wicking away heat from the composite preform layers via the conductive resin.
iv.	Nguyen does not explicitly recite maintaining a temperature of the composite layers below a predetermined threshold.
	(i)	In resin infusion methods of the type suggested by Nguyen it is known to form a preform from a plurality of layers and subsequently inject resin in the claimed manner. This appears to indicated at paragraph 73 of Nguyen. In any event, such is clearly taught by Seal for suitably providing the desired layers of fiber reinforcement in the form of a dry preform, and for suitably providing the desired resin impregnation of the preform (Abstract; Figures 1-6; column 1, line 50 to column 2, line 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these steps in Nguyen because one of ordinary skill in the art would have been motivated to provide a suitable preform and resin impregnation using methods known in the art, as evidenced by Seal.
	(ii), (iii) and (iv)	Nguyen suggests the use of thermally cured epoxy resin (paragraphs 27-28). It is generally known that epoxy resins used for composite parts generate significant heat upon curing. See Jurras (column 1, lines 19-28 and 51-57). Naturally, such heat must travel from where it is generated, i.e. within the composite part being cured, through the composite part comprising resin and fibers to the relatively cooler surface. This implicit heat flow when using known exothermic epoxy resins satisfies the claimed thermally conductive curing process and wicking away of heat via the resin. As to the resin being thermally conductive, Nguyen adds thermally conductive additives to the resin to provide a thermally conductive resin and specifically indicates one purpose of the additives is for providing desired thermal conductivity (paragraph 15 and 26). Moreover, it is clear from Jurras that providing the composite part with sufficient thermal conductivity is desirable to facilitate wicking away of the heat generated by exothermic curing, which reduces distortion and also allows for curing in a relatively short time (column 1, line 66 to column 2, line 10). As to maintaining the temperature below a threshold, such is satisfied by maintaining the temperature below a temperature at which distortion would occur, as suggested by the above noted teachings of Jurras. Also see Jurras (column 4, lines 50-72; Example I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Nguyen because one of ordinary skill in the art would have been motivated to provide sufficient thermal conductivity in Nguyen to achieve the above noted advantages in accordance with the teachings of Jurras.
	Regarding claims 2-7, Nguyen clearly teaches these additional limitations (paragraphs 79, 20, 27 and 43-44).
	Regarding claim 8, while not recited by Nguyen, these steps are known for providing the desired resin impregnation. See Seal (Figures 1-6; column 4, lines 12-31; column 6, lines 54-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these steps in Nguyen because one of ordinary skill in the art would have been motivated to provide the desired resin impregnation in a known suitable manner, as evidenced by Seal.
	Regarding claims 9-10, these claims refer to “the conductive additives”, i.e. the conductive additives added to the resin as recited in parent claim 1. The modified method of Nguyen provides the same process as claimed in which a resin containing thermally conductive additives is injected into a preform contained within a bagging material. Naturally, the resin and the added conductive additives are within the bagging material as recited in claim 10, and upon impregnation, naturally some of the conductive additives are dispersed at a surface level between the bagging material and the composite fiber layers because the resin infiltrates the composite fiber layers filling the space between the bagging layer and the tool. See Seal (Figure 3).
	Regarding claim 11, while not recited by Nguyen, Seal suggests suitable curing in an oven (column 3, lines 1-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this step in Nguyen because one of ordinary skill in the art would have been motivated to use a known suitable heating device for curing, as suggested by Seal.
	Claims 12-19 are satisfied for the reasons provided above.

Response to Arguments
Applicant’s arguments, filed 31 March 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 USC 102,103 have been fully considered and are persuasive.  Therefore, the corresponding rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered prior art applied above.
	In view of the new grounds of rejection, this office action is non-final.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745